Citation Nr: 0429575	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  02-13 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to recognition as the veteran's 
surviving spouse for purposes of VA death benefits.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.  He died in December 1986.  The appellant claims to be 
the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In August 2003, the appellant attended a Board hearing at the 
RO.  Her representative did not attend the hearing.  A 
transcript of that hearing has been incorporated into the 
claims file.  


FINDINGS OF FACT

1.  In an August 1998 rating decision, the RO denied the 
appellant eligibility for death benefits as the veteran's 
surviving spouse of the veteran; the appellant did not 
initiate an appeal by filing a notice of disagreement.

2.  The additional evidence associated with the claims file 
since the August 1998 denial does not, by itself or 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim for 
recognition as the surviving spouse of the veteran for 
purposes of death benefits and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The August 1998 decision denying the appellant 
eligibility for death benefits as the veteran's surviving 
spouse is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2003).

2.  Evidence received since the August 1998 decision is not 
new and material, and the appellant's claim of entitlement to 
recognition as the veteran's surviving spouse for purposes of 
entitlement to Department of Veterans Affairs (VA) death 
benefits has not been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, as all 
notification and development action needed to render a fair 
decision on this claim has been accomplished.  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  
Because, as explained in more detail below, the appellant has 
not presented new and material evidence to reopen her claim, 
it does not appear that the duty to assist provisions of the 
Act are applicable in the instant appeal.  

With respect to the duty to notify under 38 U.S.C.A. 
§ 5103(a), this provision applies equally to original claims 
and claims to reopen.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In this regard, pursuant to an August 2002 
Decision Review Officer Conference Report, and a statement of 
the case (SOC) issued in August 2002, the appellant has been 
put on notice as to the basis for the denial of the claim, 
and what is needed to support the application to reopen the 
claim.  Specifically, the August 2002 SOC informed the 
appellant that VA would obtain records in the custody of the 
Federal government and any other relevant records that the 
appellant identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A.  Thus, the Board finds that, through the 
aforementioned documents, the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and what evidence, if any, 
will be retrieved by VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b)).  

Also, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims held that 
a legally adequate VCAA notice must be provided to a claimant 
before an initial unfavorable RO decision.  In this case, 
notice of the VCAA in August 2002 was after the April 2002 
adverse decision.  However, based on a thorough review of the 
case, the Board finds that the appellant has not been 
prejudiced by the post-rating VCAA notice.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  As noted above, all 
notification and development action needed to render a fair 
decision on the issue on appeal has been accomplished.  
Moreover, the Board is aware of no circumstances in this 
matter that would put VA on notice of the existence of any 
additional relevant evidence that, if obtained, would provide 
a basis to reopen the claim on appeal.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  It is worth noting in 
this case that there is no dispute as to the facts in this 
matter, beyond a disagreement as to the application of the 
law to those facts.  As such, no further evidentiary 
development is necessary.  See Valiao v. Principi, 17 Vet. 
App. 229 (2003)(facts averred by claimant cannot conceivably 
result in grant of benefits the case should not be remanded 
for development that could not possibly change outcome of 
decision).

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  Thus, all duties to notify and 
assist owed to the appellant in this case have been met.  

II.  Background

The claims file contains a marriage license showing that the 
appellant and veteran were married in January 1946 in Alcorn 
County, Mississippi.

Also on file is a final decree showing that the appellant and 
veteran were divorced in June 1967 in Madison County, 
Tennessee.  The decree shows that at the time of the divorce 
the parties had four minor children.

A marriage license from the state of Tennessee shows that the 
veteran remarried someone other than the appellant in April 
1986.

The veteran completed a Declaration of Marital Status in 
April 1986 declaring that he and the appellant had divorced 
in 1967 and that he remarried someone other than the 
appellant in April 1986.  

On file is a Certificate of Death from the State of Tennessee 
showing that the veteran died in December 1986 from 
carcinomatosis due to pulmonary lung cancer.  

In August 1998, the appellant filed an informal claim for 
death benefits.  She asserted that she had been married to 
the veteran for 21 years prior to their divorce in 1967.  She 
also noted that she had been married to someone other than 
the veteran from 1972 to 1978, and did not thereafter 
remarry.

The RO informed the appellant in an August 1998 decision that 
her claim for death benefits had been denied on the basis 
that she and the veteran had divorced in 1967 and were not 
married at the time of his death; therefore, she was not 
eligible for the benefits she was seeking. 

In March 2002, the appellant again filed a claim for death 
benefits on the basis that she and the veteran had been 
married for 21 years prior to their divorce in 1967.  The RO 
denied this claim in April 2002 and informed the appellant of 
the denial at that time.

In her April 2002 notice of disagreement, the appellant said 
that she felt like she was the only one who had been married 
to the veteran since they had been married for 22 years and 
had five children together.  

During a Board hearing in August 2003, the appellant 
acknowledged that she and the veteran divorced in 1967 and 
that at the time of his death he was married to someone else.  
She said that the veteran had been good to her following 
their divorce and that she visited him approximately once a 
week.  She said she felt that she was entitled to VA benefits 
because of the marital relationship she had had with the 
veteran and the fact that they had five children together.

III.  Legal Analysis

VA death benefits may be paid to a surviving spouse who was 
married to the veteran: (1) one year or more prior to the 
veteran's death, or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage. 38 U.S.C.A. § 1102 (West 2002); 38 C.F.R. § 3.54 
(2004).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of the veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse in the case of temporary separations) and who 
has not remarried or (in cases not involving remarriage) has 
not since the death of the veteran lived with another person 
and held himself or herself out openly to the public to be 
the spouse of such other person. 38 U.S.C.A. § 101(3) (West 
2002); 38 C.F.R. § 3.53 (2004). The statement of the 
surviving spouse as to the reason for the separation will be 
accepted in the absence of contradictory information. 38 
C.F.R. § 3.53(b).

A surviving spouse means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death. 38 C.F.R. § 3.50(b) (2004).  For VA 
benefits purposes, a marriage means a marriage valid under 
law of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. § 103(c) (West 
2002); 38 C.F.R. § 3.1(j) (2004).  The appellant has the 
burden to establish her status as claimant.  Sandoval v. 
Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. Derwinski, 
2 Vet. App. 21, 23 (1991).

Where an attempted marriage is invalid by reason of legal 
impediment, VA laws allows for certain attempted marriages to 
be nevertheless "deemed valid" if certain legal requirements 
are met. Basically, such an attempted marriage will be 
"deemed valid" if: (a) the attempted marriage occurred one 
year or more before the veteran died; and (b) the claimant 
entered into the marriage without knowledge of the 
impediment; and (c) the claimant cohabited with the veteran 
continuously from the date of the attempted marriage until 
his death; and (d) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits.  38 U.S.C.A. § 103(a) (West 2002); 38 C.F.R. 
§ 3.52 (2004).

In Colon v. Brown, 9 Vet. App. 104 (1996), the United States 
Court of Appeals for Veterans Claims (Court) determined that 
in cases where there is an impediment to entering into a 
common-law marriage, if the appellant was unaware of the 
impediment, then an otherwise invalid common- law marriage 
could be deemed valid.

At the time of the RO's initial decision in August 1998 
denying the appellant recognition as the surviving spouse of 
the veteran for purposes of VA death benefits, the appellant 
was furnished notice of the determination.  However, she did 
not file a notice of disagreement to initiate an appeal.  
Accordingly, the decision became final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.200.  Thus, although the RO in 
April 2002 appears to have considered the issue of 
entitlement to recognition as the veteran's surviving spouse 
for purposes of VA death benefits on the merits irrespective 
of the issue of finality, the Board is not bound by this 
determination and must nevertheless consider whether new and 
material evidence has been submitted.  38 U.S.C.A. § 5108; 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant filed her application to reopen a claim for 
eligibility for death benefits as the surviving spouse of the 
veteran in March 2002, the revised version of 3.156 is 
applicable in her appeal.

Based on a thorough review of the claims file, the Board is 
unable to conclude that new and material evidence has been 
received to reopen this claim.  The evidence on file at the 
time of the adverse August 1998 decision included legal 
documents showing that the veteran and appellant married in 
January 1946 and divorced in June 1967.  It also included a 
Declaration of Marital Status signed by the veteran in April 
1986 in which he confirms that he and the appellant divorced 
in 1967, and that he remarried someone other than the 
appellant in April 1986.  Also on file in August 1998 was a 
death certificate showing that the veteran died in December 
1986 and had been married to his second wife when he died.  
The evidence further included the appellant's August 1998 
claim in where she stated that she and the veteran had been 
married for 21 years prior to their divorce.  She added that 
she had been married to someone other than the veteran from 
1972 to 1978, and did not thereafter remarry.   

Evidence submitted to the RO since the August 1998 decision 
includes the appellant's March 2002 informal claim that 
essentially duplicates word for word her prior claim in 
August 1998.  In this respect, the appellant reiterated the 
fact that she and the veteran had been married for 21 years 
prior to their divorce and that she was married to someone 
other than the veteran from 1972 to 1978.  She also said that 
she had not since remarried.  In addition, there is a hearing 
transcript from a Board hearing that the appellant attended 
in August 2003.  According to this transcript, the appellant 
acknowledged that she and the veteran had been married for 
over 20 years prior to their divorce in 1967.  She also 
opined that she considered herself to be the veteran's only 
spouse as they had five children together and had been 
married over 20 years.  She went on to profess that she and 
the veteran did not continue living together after their 
divorce and that the veteran had been married to someone else 
at the time of his death.    

Although the transcript from the August 2003 Board hearing 
was not previously of record when the RO denied the 
appellant's claim in August 1998, her testimony from that 
hearing is essentially redundant of the statements she made 
when she filed her initial claim in August 1998.  That is, 
she testified that she should be recognized as the veteran's 
surviving spouse because she had been married to him for over 
20 years and had five children with him.  Her belief in this 
regard is not "new" for the purposes of reopening the claim 
since the RO already considered it in August 1998.   

Moreover, none of the evidence submitted since the August 
1998 adverse decision is "material" for purposes of 
reopening the claim in that the evidence does not relate to 
an unestablished fact necessary to substantiate the claim for 
eligibility for death benefits as the surviving spouse of the 
veteran.  In this regard, the appellant in essence confirmed 
the pertinent facts known at the time of the August 1998 
decision.  That is, the appellant testified that she and the 
veteran were divorced in 1967, and that the veteran had been 
married to someone else at the time of his death.  Simply 
put, evidence has not been received since the 1998 adverse 
decision that by itself or in connection with the evidence 
previously assembled raises a reasonable possibility of 
substantiating the claim, it is not "new and material" for 
purposes of reopening the claim. 

In the absence of new and material evidence to reopen the 
claim for entitlement to recognition as the surviving spouse 
of the veteran for death benefit purposes, the application to 
reopen must be denied and the August 1998 RO determination 
remains final.  38 U.S.C.A. § 5108.




ORDER

New and material evidence not having been submitted, the 
application to reopen the claim for entitlement to 
recognition as the surviving spouse of the veteran for death 
benefit purposes is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



